        Case 3:19-cv-01577-CCC Document 15 Filed 01/27/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSICA TORRES,                             :   CIVIL ACTION NO. 3:19-CV-1577
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
ANDREW SAUL,                                :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 27th day of January, 2021, upon consideration of the report

(Doc. 14) of Magistrate Judge Gerald B. Cohn, recommending that the court vacate

the decision of the administrative law judge denying plaintiff Jessica Torres’ claim

for supplemental security income and disability insurance benefits, and the court

noting that the Commissioner of Social Security has not objected to the report, see

FED. R. CIV. P. 72(b)(2), and noting further that failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100

(3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory
           Case 3:19-cv-01577-CCC Document 15 Filed 01/27/21 Page 2 of 2




committee notes, and, following an independent review of the record, the court

being in agreement with Judge Cohn’s analysis, and concluding that there is no

clear error on the face of the record, it is hereby ORDERED that:

      1.       The report (Doc. 14) of Magistrate Judge Cohn is ADOPTED.

      2.       The Clerk of Court shall enter judgment in favor of Torres and
               against the Commissioner as set forth in the following paragraph.

      3.       The Commissioner’s decision is VACATED and this matter is
               REMANDED to the Commissioner with instructions to conduct a
               new administrative hearing, develop the record fully, and evaluate the
               evidence appropriately in accordance with this order and the report
               (Doc. 15) of Magistrate Judge Cohn.

      4.       The Clerk of Court shall thereafter CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
